DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/23/2022. All currently pending claims have been considered below. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments are sufficient to overcome the prior art grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 is held as indefinite because it is unclear how or if the "hose or pipe connections" recited therein differ from the "hose connections" now recited in parent claim 1. These appear to be redundant features.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 14, 16, & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0250139 (Hobbs) in view of US 2016/0032703 (Broussard) in further view of US 2013/0233542 (Shampine). The examiner notes that the earliest effective filing date of the present case is 10/14/2016 as the CIP before parent case 15/293,681 (now US 9,840,901) does not provide support for the present claims.
Independent claim 1: Hobbs discloses a fracturing system for fracturing a subterranean formation ("one example may be a fracturing, or "frac," job" - ¶ 68) comprising:
a wellbore ("wellbore 170" - fig 1) that intersects the formation ("subterranean zone 195" - fig 1);
fracturing system components ("fracing truck" - ¶ 71); and
a monitoring system ("mobile wellsite monitor 200"- ¶ 66 & fig 2A) that selectively captures ("wellsite images 410" - fig 4 - via "one or more cameras 240") and transmits real time images (abstract) of at least one of the fracturing system components (¶s 68 & 71) to enable remote monitoring (abstract) of the at least one of the fracturing system components;
wherein the monitoring system includes a display ("graphical user interfaces (GUI) 267" - ¶ 77; "wellsite images 410" - fig 4) and selectively captures and transmits real time images of the fracturing system components (""wellsite images 410" - fig 4. Abstract, ¶s 68 & 71. "[T]he mobile wellsite monitor 200 may communicate data via a Wi-Fi connection to one or more additional locations at the wellsite, such as… a completion vehicle (e.g., fracing truck, cementing truck, or otherwise), or other well service vehicle" - ¶ 71), and
wherein the display is disposed within a passenger compartment mounted to a fracturing vehicle / equipment ("a completion vehicle (.e.g., fracing truck" - ¶ 71. Being viewed by a passenger automatically renders the viewing area a "passenger compartment"), so that the images of the component can be viewed by operations personal in the passenger compartment (ibid)
While Hobbs clearly teaches cameras capturing images of any desired wellbore equipment or location (¶s 12, 13, 23, 64, 88; fig 4), and that monitoring of these images can be done in any generic fracturing equipment vehicle (¶s 68 & 71; the fracturing equipment "genus" so-to-speak), Hobbs does not expressly disclose a pump or hydraulic fracturing system components for making a fracturing fluid slurry, or a chemical tanker and/or chemical trailer. And while Hobbs does expressly disclose monitoring the images in a "fracing truck" as cited above, Hobbs does not expressly teach that the fracturing truck comprises a fluid blender.
However Broussard discloses a system for centralized monitoring and control of a hydraulic fracturing fleet (title) comprising a pump ("pumps 10" - fig 1 & ¶ 14) in communication via pump components ("fluid lines 20" - ¶ 14) with a wellbore that intersects the formation (via "wellhead 16"), and that pressurizes fluid in the wellbore (¶ 14), the fluid comprising a fracturing fluid slurry (via the blender; ¶s 4, 37, & 66);
hydraulic fracturing system components (fig 1) for making the fracturing fluid slurry ("blender" - abstract);
a monitoring system to enable remote monitoring of a chemical tanker and/or chemical trailer (¶s 62 & 80); and
a display disposed within a passenger compartment mounted to a fluid blender (¶ 49) so that the images from the cameras can be monitored by operations personnel in the passenger compartment (ibid). Similarly to Hobbs, Broussard also discloses monitoring any equipment, including a "suction pump, discharge pump, discharge manifold, discharge iron, and suction hoses" (¶ 45).  Hobbs also discloses the use of "vehicles for transporting other chemicals 30" and that "chemicals… can be supplied to the blenders 34 by fluid lines (not shown) from the respective component vehicles" (¶ 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to measure the level of a chemical transport or tanker as taught by Broussard in the fracturing monitoring system taught by Hobbs, as well as monitor the images taught by Hobbs in the cab of a blender as taught by Broussard. 
Hobbs already teaches using cameras to monitor a variety of wellsite equipment (¶s 32, 71, & 88) in a fracturing operation (¶s 68 & 71), but discusses the specific equipment for the fracturing job only in passing. Broussard teaches specifics of the equipment for a hydraulic fracturing job (cited above) as well as monitoring the levels of various tankers, trucks, hoppers, and other equipment, including specifically chemical tanks and transports (¶s 62 & 80). Broussard further teaches a wide variety of monitoring equipment that may be used (ibid), thus clearly suggesting to the reader that more than one specific type of monitoring equipment is contemplated by Broussard. Hobbs already teaches the camera for monitoring equipment is known, and Broussard is relied upon to teach the specifics of the equipment.
While the prior art is clear that any piece of fracturing equipment may be monitored by a camera from a safe distance, including a "suction pump, discharge pump, discharge manifold, discharge iron, and suction hoses" (¶ 45 of Broussard), as well as "vehicles for transporting other chemicals 30" and that "chemicals… can be supplied to the blenders 34 by fluid lines (not shown) from the respective component vehicles" (¶ 22) the above two references do not explicitly disclose that a chemical tanker (which is expressly taught as being monitored, as discussed above) has hose connections on the rear portion.
However Shampine discloses a hydraulic fracturing system (abstract) that uses a chemical tanker (503, fig 5) with hose connections (514 are both on the low-pressure side of the system - ¶ 71 - and are shown as flexible; i.e. "hoses") and a booster pump ("a circulation pump 512 such as a centrifugal pump on the low pressure side to facilitate the flow of the low pressure fluid from the low pressure manifold 504 to the fracturing pumps 510" - ¶ 70) attached to the rear portion of the chemical tanker (fig 5 clearly shows the connections at the rear end of trailer 502 holding tanker 503).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hoses and booster pump taught by Shampine in the fracturing system taught by the combination. As discussed above, the primary reference is clear that any hydraulic fracturing component may be monitored, and the secondary reference teaches monitoring pumps, manifolds, and hoses. However the schematic nature of the equipment taught by Broussard (fig 1) forces the reader to look for a more detailed description of actual connections. Shampine teaches that it is known to use hoses and a booster pump connected to the rear portion of the chemical tanker. This is exceedingly well known, as the chemicals must be pumped into the system by some mechanism. Hoses are also replete in the art for low pressure connections for their relative lightness compared to treating iron, easy of use / connection, and flexibility. Further, hydraulic fracturing entails high pressure (even on the relatively "low" pressure side of the system) and abrasive fluid, and hoses and pipes must be regularly inspected for wear. Leaks at joints are also commonplace undesirable events, hence the pressure testing routinely done at hydraulic fracturing operations. Knowing if these joints are leaking via camera allows the operators to quickly asses the system for safety.
The examiner also notes that the Supreme Court, in the holdings of KSR stat that "if a person of ordinary skill can implement a predicable variation, § 103 likely bars its patentability" - MPEP §2141, subsection I, emphasis added. Pointing a camera at any particular component of a fracturing system is clearly a reasonable and predictable variation of prior art which teaches remote camera monitoring of a hydraulic fracturing system. It is certainly within the skill of the ordinary artisan to point a camera at hose connections in a fracturing system.

Dependent claims 2, 3, 5, 6 & 8: The combination of Hobbs, Broussard, &  Shampine  further discloses
Claim 2: the monitoring system comprises: a camera ("one or more cameras 240" - ¶ 66); a controller ("control module 203"); a human machine interface (260 or 270 - ¶ 79); and communication means between the camera, controller, human machine interface, and the display (fig 2A - ¶ 72).

Claim 3: the display comprises a monitor from which the images are viewed (¶ 87 & fig 2A).

Claim 5: the hydraulic fracturing components are selected from the group consisting of a chemical tanker (Broussard, ¶ 80), a hydration unit (¶ 62), a hopper (¶ 49), a blender unit (¶ 49), and auger associated with a blender unit (¶ 37), a conveyor ("conveyor belts" - abstract), and an acid tanker ("acid transporting vehicle 28" - ¶ 22).

Claim 6: the pump components are selected from the group consisting of intake piping, discharge piping, hoses, fittings, and valves associated with a hydraulic fracturing pump (Broussard, fig 1, includes all of these; ¶s 14 & 52). The examiner also notes that various fittings and piping are inherently necessary in a hydraulic fracturing system, as is exceedingly well understood.

Claim 8: the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66), and wherein the hydraulic fracturing components or pump components comprise hose or pipe connections on a second trailer that is adjacent the first trailer (Hobbs, ¶ 71). 

	Independent claim 14 is a method claim that is commensurate with the structural and functional limitations of independent claim 1, and is similarly rejected as described for claim 1 above. The examiner also respectfully holds that it would have been obvious in light of the teachings of Hobbs in view of Broussard to obtain images of both the fracturing components (taught by Hobbs: ¶s 68 & 71; taught by Broussard: ¶ 49) and the pump components (taught by Broussard, as cited above) as Hobbs clearly teaches monitoring multiple components within the system (¶s 68 & 71; fig 4).

	Dependent claims 16 & 18: The combination further discloses
Claim 16: the step of obtaining images is performed by a camera that is disposed adjacent at least one of the hydraulic fracturing components or the pump components (Hobbs, fig 1 & ¶ 66. Broussard: ¶ 49). 

Claim 18: selectively obtaining images of different hydraulic fracturing components or pump components on a single monitor (Hobbs, fig 4; ¶ 87).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 2010/0250139 (Hobbs), US 2016/0032703 (Broussard), & US 2013/0233542 (Shampine), in further view of US 2009/0308602 (Bruins).
	Claim 7: Hobbs further discloses the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66) but does not expressly disclose that the hydraulic fracturing components or pump components comprise hose or pipe connections on the trailer.
	However Bruins discloses a trailer with a monitoring system (200) and multiple hydraulic fracturing components comprising hose and pipe connections on the trailer (figs 1 & 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the hose and pipe connections taught by Bruins with the system taught by Hobbs. Hydraulic fracturing entails high pressure and abrasive fluid, and hoses and pipes must be regularly inspected for wear. Leaks at joints are also commonplace undesirable events, hence the pressure testing routinely done at hydraulic fracturing operations. Knowing if these joints are leaking via camera allows the operators to quickly asses the system for safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676